Citation Nr: 1010685	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-39 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for spinal stenosis.

3.  Entitlement to service connection for left ankle 
disorder.

4.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 until April 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.

The issue of entitlement to service connection for Hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis was not manifest during service or within one 
year of separation.  Arthritis is not attributable to 
service.

2.  Spinal stenosis was not manifest during service or within 
one year of separation.  Arthritis is not attributable to 
service.

3.  A left ankle disorder was not manifest during service and 
is not attributable to service.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service 
and may not be presumed to have been incurred there in.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Spinal stenosis was not incurred in or aggravated by 
service and may not be presumed to have been incurred there 
in.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July 2009 and September 2006 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letters informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been obtained 
and attempts have been made to secure additional medical 
evidence identified by the Veteran.  The Veteran was informed 
of such efforts in a letter dated May 2007.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment referable to the left ankle or 
spine.  Furthermore, at his separation examination,  the 
Veteran's spine and musculoskeletal system were normal.  
Moreover, the post-service evidence does not show any 
complaints or treatment referable to the claimed disorders 
until 30 years following separation.  Furthermore, the weight 
of the competent evidence shows no relationship between the 
current disabilities and active service.  For all of these 
reasons, the evidence indicates that the claimed disabilities 
are not related to active service such as to require an 
examination, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Law

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

The Veteran attributes arthritis, spinal stenosis and a left 
ankle disorder to having completed 19 parachute jumps.  He 
claims that Hepatitis C is due to exposure blood while 
working as an Army medic.  As an initial matter, the Board 
notes that the Veteran has not alleged that the claimed 
disabilities were incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

In-service History

The Veteran's service treatment records indicate that in 
January 1972, the Veteran complained of a five day history of 
swollen left leg.  He had bruises on his inner left knee and 
pain on flexion.  The Veteran had good range of motion and 
the impression was of a strain.  In November 1972, he stated 
that he had no history of arthritis.  In February and 
November 1974, the Veteran indicated that he had no history 
of arthritis.

On examination in March 1974, the Veteran spine and 
musculoskeletal systems were normal.  The Veteran separated 
from active duty in April 1974.



1.  Arthritis

Based on the foregoing evidence, the service treatment 
records show no signs of arthritis during service.  However, 
this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence leads to the conclusion that arthritis is 
not related to active service, for the reasons discussed 
below.

Following separation from active duty, the Veteran underwent 
an "arthritis survey" in November 2004.  Imaging of the 
cervical spine showed 1mm anterolisthesis of the C3 
vertebrate  on the C4 vertebrate.  Joint space narrowing and 
osteophyte formation was seen at the C5-6 and C6-7 levels.  
Severe narrowing and osteophytes formation was seen at the 
L5-S1 level and there was straightening of the lumbar spine.  
The Veteran's pelvis revealed mild cortical resorption in 
several areas of the left sacroiliac joint.  Moderate joint 
space narrowing and osteophyte formation were present at the 
interphalangeal joint of the right thumb.  The feet showed no 
arthritis.  The knees revealed osteopenia and joint spaces 
were preserved.  There was no evidence of periarticular 
erosion.  It was concluded that radiographic findings were 
consistent with psoriatic erosion.

In July 2005, the Veteran was seen for evaluation of 
psoriatic arthritis.  He complained of shoulder, hand, and 
feet pain with stiffness, lasting throughout the day.  
According to the report, the Veteran's arthritis was related 
to psoriasis which was first diagnosed in 2003, but with 
symptoms having begun in 2001.  In April 2006, the Veteran 
was assessed as having arthritis of the knees and shoulders.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, some symptomatology of arthritis is 
capable of lay observation and thus the Veteran's statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
arthritis.  Though the Veteran did complain of swelling of 
the left leg in 1972, any injury was acute and transitory, 
and resolved without residual as evidenced by the Veteran's 
normal musculoskeletal system at separation in 1974.  With 
regard to the Veteran's alligation that arthritis is related 
to his history of parachute humps, the Veteran's DD-214 does 
indicate that he received a parachute badge.  However, the 
evidence does not indicate that a chronic disability was 
manifest as a result of any parachuting activities during 
service.  Rather than a remote identification of a traumatic 
process, the arthritis has been identified as psoriatic 
arthritis.  Thus the Board finds the Veteran credible in his 
report of having participated in parachute jumps, but we find 
the 27 year gap between separation and first symptoms of 
arthritis, along with the lack of any medical evidence 
linking the Veteran's parachute jumps to his current 
arthritis to be more probative than his own assertion of a 
nexus.  

The Board again calls to attention the November 2004 
conclusion that the Veteran's arthritis was a result of 
psoriatic erosion, and not due to trauma.  At this time, the 
record established that the Veteran denied a history of 
arthritis during service, that the musculoskeletal system was 
normal at separation, and that the remote post-service 
complaints and findings have been attributed to psoriatic 
arthritis rather than remote trauma.  The Board also notes 
that the appellant has not alleged continuous symptomatology.  
Lastly, the Board notes that the appellant has training as a 
medic.  Even assuming more than a lay competence, the Board 
concludes that the opinion of a better skilled, neutral 
professional interpreting clinical findings is more probative 
of the etiology of the Veteran's arthritis than the Veteran's 
own statements.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Spinal Stenosis

The Veteran is claiming service connection for spinal 
stenosis (i.e. narrowing of the spinal canal).  Based on the 
service treatment records as reported above, the Veteran had 
no in-service back disorder and at separation his spine was 
normal.  However, this does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does leads to the conclusion 
that spinal stenosis of the lumbar spine is not related to 
active service, for the reasons discussed below.

Following separation from active service severe narrowing and 
osteophyte formation of the lumber spine at the L5-S1 level 
was seen on radiographic imaging in November 2004.  Vascular 
calcifications were noted and there was straightening of the 
lumbar spine.  The Veteran's cervical spine showed joint 
space narrowing and osteophyte formation, but narrowing of 
the spine was not noted.

On spine imaging in June 2006, the Veteran had severe disc 
space narrowing with bone on bone at the L5-S1 level.  
Osteophytes from the inferior L5 endplate projected into the 
L5 foramina causing inferior L5 foraminal narrowing 
bilaterally.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

In the present case, back pain is capable of lay observation 
and thus the Veteran's statements relating to symptomatology 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to the 
back at separation his spine was normal.  Post service 
evidence does not indicate any complaint referable to the 
back until 29 years after leaving active duty.  The Board 
finds the 29 year gap between separation from active service 
and the first complaint of back symptomatology, combined with 
the lack of a competent finding of nexus between the 
Veteran's spinal stenosis and service to be more probative 
than the Veteran's statements alleging entitlement to service 
connection.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

 at the L5-S1 level. umbar sdfas lack of any medical evidence 
linking such 3.  Left Ankle

In order to establish a right to compensation for a present 
disability, a Veteran must show the existence of a present 
disability, and the absence of this element of his claim will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

A complete review of the Veteran's claims file does not 
reveal any disease or disability of the left ankle.  Although 
the Board recognizes that the Veteran reported a five day 
history of a swollen left leg in 1972 and had  he Board 
recognises  any disability of the ankle rable to the back 
until bruises 
on his inner left knee and pain on flexion, without evidence 
of a current disability, service connection must be denied.  
Id.

Even when the Board accepts that a lay person is competent to 
report that which comes to his senses, there must be some 
factual foundation.  Here, other than a naked claim, the 
Veteran has not established that there has been any 
impairment of the left ankle at any time during the appeal 
period.  Although the Board liberally considers the 
pleadings, here we are left with nothing more than wild 
speculation to determine why the benefit is sought.


ORDER

Service connection for arthritis is denied.

Service connection for is spinal stenosis is denied.

Service connection for is left ankle disorder is denied.


REMAND

In April 2006, the Veteran was diagnosed with Hepatitis C.  
In October 2006, he answered "no" to all questions asked in 
a "Risk Factor For Hepatitis Questionnaire," except for 
one.  The Veteran stated that, "yes" he had been a 
healthcare worker and was exposed to contaminated blood or 
fluids.  He went on to indicate that he came into contact 
with blood when giving inoculations to groups of solders 
while serving as a medic in the Army.  In December 2008, the 
Veteran also stated that he "did emergency room suturing and 
gun would debridements," and that he worked in the alcohol 
and drug treatment wards.

The Veteran's DD-214 confirms that his primary military 
specialty was that of medical specialist.  To that end, the 
Board finds it likely that, as claimed, the Veteran did 
administer inoculations, participate in emergency room 
suturing and conduct gun wound debridements.  Given this in-
service exposure, the Board finds that a VA examination is 
needed to assess whether it is at least as likely as not that 
Hepatitis C was contracted during service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to undergo VA 
examination.  After review of the 
Veteran's claims file, the examiner is to 
comment on whether it is at least as 
likely as not that the Veteran's Hepatitis 
C was contracted during active duty.  The 
examiner should state specifically whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's Hepatitis C is related 
to service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


